 

IN THE UNITED STATES DISTRICTCOURT ws”

 

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
VS. CASE NO. S117 CR 506/NSR~-0|

DOUGLAS OWENS, et. al.,

The: ‘application is granted.
- a denied.
neeg 8. Remén, USD.
October 28, 2019 Dated: 1§ 20.9
White Plains, New
ocx lew Yotk 10601.

Hon. Nelson S. Roman Cher k of Hg Crt

c epeesle
U. S. District Judge te york He mroten ( dal.
! .

     

Defendant.

 

 

The Hon. Charles L. Brieant Jr.
Federal Building and Untied States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150
Re: U.S. v. Douglas Owens, et. al., 17 CR 506/NSR

Dear Honorable Court:

[am writing this letter to respectfully request that Mr. Owens sentencing hearing
scheduled for October 31, 2019 at 11a.m., be adjourned for counsel to respectfully request to be

 

relieved as counsel for Mr. Douglas and new counsel be appointed to represent him. Counsel

 

would also respectfully request that this Court would allow counsel to attend Mr. Owens next
scheduled appearance by telephone.

I, Kafahni Nkrumah, was appointed to represent Mr. Owens on August 17, 2017. Mr.
Douglas plead guilty on October 23, 2018. Mr. Owens’ sentencing was originally set for January

25, 2019. There have been four adjournments of Mr. Owens’ sentencing to allow Mr. Owens the

 
opportunity to complete a program that he was enrolled in. On September 18, 2019 counsel was
offered, and accepted, a position as an Assistant Federal Public Defender in the Office of the
Federal Public Defender for the Western District of Tennessee, in Memphis, Tennessee. Counsel
began working for the Federal Public Defender’s office on September 30, 2019 and relocated to
the Memphis, Tennessee area a few days prior to beginning my new position. Counsel
apologizes to the court for the delay in filing this request but in counsels’ attempt to getting
adjusted, counsel unintentionally delayed filing this request.

Because of counsel’s new position, the distance and counsel’s inability to effectively
represent Mr. Owens because of the distance, and the fact that counsel has effectively ended his
solo practice, counsel represents that he can no longer represent Mr. Owens in this matter and
respectfully request that I be relieved as counsel for Mr. Owens and he be appointed new CJA
counsel. Counsel would also respectfully request to be allowed to attend Mr. Owens’ next
scheduled appearance by telephone. Counsel spoke to Mr. Owens regarding the possibility of
counsel being offered this position and counsel has mailed a copy of this motion to Mr. Owens.

I have spoken with the Assistant United States Attorney, Maureen Comey, regarding this
request and the government consents to the requested adjournment. This is Mr. Owens’ fifth (5)

request for an adjournment.
Thank you for your consideration of this matter.

Respectfully Submitted,

/s/ Kafahni Nkrumah,
KAFAHNI NKRUMAH, Esq.
Counsel for Mr. Owens

NKRUMAH LAW PLLC

20 Vesey Street, Suite 400
New York, New York 10007
(718) 496-8744 (0)
kankrumahesq@aol.com

cc: (by ecf)
Ms. Maureen Comey
Mr. Christopher Clore
Assistant United States Attorneys

 
(by mail)
Mr. Douglass Owens

 
